139 S.W.3d 261 (2004)
Darrell R. STEWART, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 62999.
Missouri Court of Appeals, Western District.
July 27, 2004.
Andrew A. Schroeder, Kansas City, MO, for Appellant.
Deborah Daniels, Jeremiah W. (Jay) Nixon, Atty. Gen., and Beck K. Burgess, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., HAROLD L. LOWENSTEIN and RONALD R. HOLLIGER, JJ.

ORDER
PER CURIAM.
Mr. Darrell R. Stewart appeals from the judgment of the motion court, which denied his request for post-conviction relief under Rule 24.035. For the reasons explained in the memorandum furnished to the parties, we affirm the judgment of the motion court. Rule 84.16(b).